Citation Nr: 0535091	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left hip, leg, and foot, to include as secondary to service-
connected residuals of gunshot wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945, and from September 1947 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for osteoarthritis of the left hip, leg, 
and foot, secondary to the service-connected residuals of 
gunshot wound to the left thigh.

The Board remanded the case to the agency of original 
jurisdiction (AOJ) in April 2001, September 2003, and June 
2005, for additional development.  Having completed all 
requested development to the extent possible, the AOJ has now 
returned the case to the Board for appellate disposition.

During the pendency of his appeal, the veteran has lived in 
the States of Florida and Michigan.  The record shows that 
the veteran is currently a resident of the State of Florida.  
Consequently, the St. Petersburg RO is listed on the title 
page of this decision.  See, BVA Handbook 8430.2/2, para. 
3.03(e) (February 2, 2000).

Finally, it is noted that, by letter dated in May 2005, the 
Board notified the veteran and his representative that their 
motion to have the veteran's appeal advanced on the docket 
had been granted and that the Board would accordingly take 
prompt action to promulgate a decision on his case.  
38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  It is not shown that the claimed osteoarthritis of the 
left hip, leg, and foot, had its onset during active military 
service, that it was manifested to at least a compensable 
degree within the one-year period immediately following 
service, or that it is secondary to the service-connected 
residuals of gunshot wound to the left thigh.


CONCLUSION OF LAW

The claimed osteoarthritis of the left hip, leg, and foot was 
neither incurred in nor aggravated by service nor was it 
proximately due to or the result of the service-connected 
residuals of gunshot wound to the left thigh.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice to the 
veteran by means of VCAA letters issued in July 2001 and July 
2004.  Thus, the veteran has received adequate VCAA notice.  
See Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  In the present 
case, this was not the case.  However, there has been no 
prejudice to the veteran by the untimely notice inasmuch as 
the Court has held that delayed notice is generally not 
prejudicial to a claimant, especially in cases such as the 
present one where there has been no allegation, or showing, 
of prejudice, and where the content of the notice given to 
the claimant substantially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Mayfield.  
Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well.  VA has secured all treatment records that have been 
identified as pertinent to the issue on appeal, has secured 
all available service medical records, and has obtained 
medical opinions, which are essential for an equitable 
disposition of the matter on appeal.

In regards to the veteran's service medical records, the 
Board notes that the records from the veteran's first period 
of active duty are unavailable.  Specifically, it is noted 
that the National Personnel Records Center (NPRC) informed VA 
in writing, in July 2005, that these records were not 
available due to their being "fire related," that is, 
presumed to have been destroyed in a fire that occurred at 
the NPRC in St. Louis, Missouri, in 1973.  Thus, the Board is 
satisfied that VA has made reasonable attempts to secure the 
service medical records for the veteran's first period of 
active duty and that, because of the unfortunate fact that 
these records are officially considered "fire-related," any 
further attempts to obtain them would be futile.

In his Appellant's Post-Remand Brief of December 2005, the 
veteran's representative argued that VA was "using the 
government loss of the records to inappropriately restrict 
the benefits warranted [to] this combat veteran."  
Specifically, he claimed that VA was basing its denial of the 
veteran's claim for secondary service connection "on the 
absence of any indication in the service medical records that 
the combat incurred [gunshot wounds] would have caused the 
current problems."   He then requested, citing 38 U.S.C.A. 
§ 1154(b), that the veteran's testimony as to the incurrence 
of gunshot wounds be given priority, "as the only definite 
evidence on the issue," and that the benefit sought on 
appeal be accordingly granted.

The Board certainly acknowledges the above contentions 
proffered by the veteran's representative, but is 
nevertheless of the opinion that the decision rendered at 
this time fully complies with the regulatory provisions and 
case law pertaining to combat veterans and fire-related 
records, as will be thoroughly explained later in this 
decision.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, inasmuch as VA has 
complied with its notification and assistance requirements 
under the laws and has obtained and developed all the 
evidence that is necessary for an equitable disposition of 
the matter on appeal, the Board is of the opinion that the 
appeal is now ready to be considered on the merits.

II.  Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Additionally, if arthritis becomes manifest to a degree of 
10 percent or more during the one-year period immediately 
following a veteran's separation from service, the condition 
may be presumed to have been incurred in service, even if 
there is no in-service record of the disorder.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In regards to cases involving combat veterans, VA law 
establishes that, where a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b).  This statute sets forth, however, a 
three-step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of proof 
provided by the statute.  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence.  In such a case, a factual presumption arises 
that the alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 
C.F.R. § 3.304.  

Notwithstanding the presumptions of Section 1154, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The Board finds at the outset that the veteran in this case 
has proffered satisfactory lay evidence of service incurrence 
of the claimed injury to the left lower extremity, which is 
certainly consistent with the circumstances, conditions, or 
hardships of such service.  However, the preponderance of the 
evidence shows, as will be explained later in this decision, 
that the third criterion under Section 1154, as well as under 
Sections 1110 and 1131 of 38 U.S.C.A., of there being a nexus 
between the current disability and service, is missing.

As indicated earlier, the veteran's service medical records 
for his first period of active military service are 
unavailable.  The Court has held that, when a veteran's 
service records are unavailable, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Court has further held that 
VA must make "a reasonably exhaustive search" for relevant 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (where denial of a veteran's claim rests, in part, on 
the government's inability to produce records that were once 
in its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required); Moore v. Derwinski, 1 Vet. App. 401(1991) (duty to 
assist is particularly great in light of the unavailability 
of service medical records); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, and to explain its 
decision when a veteran's medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Case law 
does not lower the legal standard for proving a claim for 
service connection in cases where the service medical records 
are unavailable.  It merely increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  Cromer v. Nicholson, 
19 Vet. App. 215 (2005);  Russo v. Brown, 9 Vet. App. 46 
(1996).   

The Board has undertaken its review of this appeal with full 
awareness of (1) the fact that the veteran is a combat 
veteran and (2) of its heightened duty to consider the 
applicability of the doctrine of the benefit of the doubt and 
to fully explain its decision. 

The veteran's service medical records for his second period 
of active duty are of record, but they are totally silent as 
to the manifestation of osteoarthritis in any part of the 
veteran's left lower extremity.  There is no competent 
evidence of record either showing the manifestation of 
arthritis in any part of the veteran's left lower extremity 
to a degree of at least 10 percent within either of the two 
one-year periods immediately following the veteran's 1945 and 
1963 discharges from active duty.

The record shows that the RO granted service connection for 
residuals of a gunshot wound to the left lower extremity in a 
February 1980 rating decision, after resolving reasonable 
doubt in favor of the veteran and concluding that the 
diagnosed residuals (noted at the time to essentially be 
manifested by a scar) were etiologically related to trauma 
suffered by the veteran during his first period of active 
duty for which he had been awarded a Purple Heart.

In April 1998, the veteran filed a claim for service 
connection for osteoarthritis of the left hip, leg, and foot, 
contending that this disability was proximately due to his 
service-connected residuals of gunshot wound to the left 
thigh.  

In support of his claim, the veteran submitted copies of 
medical records from Dr. J.G., a private physician, including 
a January 1995 statement indicating that the veteran had 
suffered a gunshot wound to the left hip during a combat 
mission in World War II, when he was wounded during a landing 
as a paratrooper, and opining that "[t]his is probably part 
of the origin of his hip pain and arthritis."  

The veteran also submitted, in support of his claim, office 
notes from Dr. J.G., dated in December 1996, revealing 
treatment for left hip pain, with X-ray evidence of an old 
surgical procedure and multiple clips in the pelvis, as well 
as some degenerative changes, and what appeared to be a 
possible old avulsion fracture at the medial malleolus.

Also submitted in support of the veteran's claim for 
secondary service connection was a March 1998 medical 
statement from Dr. J.G., restating his prior reference to the 
veteran having osteoarthritis of the left hip, leg, and foot, 
and offering the following opinion:

I directly attribute this increasing pain 
and difficulty to the original injury, 
which was a wound suffered during battle 
in World War II.  He was a paratrooper 
and suffered a gunshot wound to the left 
hip during a combat mission.

I do not expect him to improve.  But as 
he ages, I expect this injury to increase 
in intensity and pain.

On VA joints medical examination in January 1999, the veteran 
said that he was shot in the left hip while in Germany in 
1945, that he did not have surgery, and that he was told that 
the missile had just missed both the bone and the nerve.  He 
reported not having had too much trouble with it until 
recently, when he had started getting intermittent radicular 
pain that radiated from his lower back, around his hip, down 
his thigh, all the way down into his foot.  The examination 
of his left lower extremity was essentially negative and the 
examiner noted that X-rays did not reveal evidence of 
degenerative joint disease (DJD) of the left hip, and that 
the left femur was intact.  There was some mild DJD of the 
medial compartments of the knee, but no evidence of bony 
abnormalities in the tibia, fibula, ankle, or foot.  The 
examiner gave an impression of sciatic radicular pain, which 
he opined was "not related to the [veteran]'s gunshot wound 
in WWI II."

VA X-rays obtained in February 1999 confirmed the presence of 
prior pelvic surgery clips scattered along both sides of the 
pelvis, and the presence of mild degenerative changes in the 
left hip and left foot.

Of record is also a November 2000 statement from Dr. L.M., a 
private physician, who reported that he was the veteran's 
battalion surgeon in 1945, that he jumped with the veteran's 
parachute infantry in March of that year, that the veteran 
was "seriously wounded in the left hip with nerve damage 
radiating to the leg and foot," and that "[i]t seem[s] 
obvious to me that he is entitled to VA care and compensation 
for his severe combat wounds."

On VA medical re-examination in September 2001, the veteran 
reported radiating symptoms since 1968, which he thought had 
"something to do" with his bullet wound of 1945.  The 
examiner indicated that his review of the veteran's medical 
records revealed private doctors' opinions that the veteran 
had radiculopathy from low back troubles in the left leg 
"and not any intrinsic left hip problem."  The examiner 
noted the metal staples seen on X-ray in the veteran's pelvic 
region, but reported that the hips were "good," with no 
evidence of degenerative arthritic changes.  He then offered 
the following impression:

My impression is that the [veteran] is 
having lumbosacral disc disease with some 
radiculopathy intermittently in the left 
leg.  I do not think [that] either hip is 
involved.  I do not think [that] the 
bullet wound that he sustained is related 
to his symptomatology at the present 
time, but rather is due to degenerative 
disc disease of his back and not due to 
any hip pathology.  No specific 
operations have been recommended by his 
private doctors as of this day.

On VA medical re-examination in September 2004, it was noted 
that the veteran's hip, knee, and foot had been examined and 
that X-rays revealed some mild loss of articular cartilage 
space over the medial compartment of the left knee, as well 
as some mild narrowing of the articular cartilage of the left 
hip.  The examiner then offered the following opinion:

The gunshot wound that he had [in 1945] 
is nowhere near his knee and I do not 
think [that] there is any relationship 
between the gunshot wound and [the 
subsequent] development of any knee 
arthritis as this examinee has not limped 
through the years.  His most pertinent 
problem has been his low back.  He has 
full range of motion of the left ankle 
with no foot problem either, so I feel 
that he did not sustain any gunshot wound 
that caused muscle impairment or any 
other reason for him to put extra stress 
on the left knee causing any degenerative 
changes in the left knee.  I therefore 
feel, that it is less likely than not 
that the examinee's present left knee 
complaints are related to the gunshot 
wound of the left thigh.

VA obtained yet another medical opinion in August 2005.  This 
opinion is to the effect that it is not at least as likely as 
not that the veteran's osteoarthritis of the left hip, leg, 
and foot is related to active service or to his service-
connected residuals of a gunshot wound to the left thigh.  
The subscriber of this medical opinion indicated that she 
reviewed the evidentiary record, including the September 2004 
VA medical opinion.  She further explained her opinion by 
indicating that, although the veteran did receive a wound to 
his left thigh, there was "no medical evidence that this 
wound caused or could have caused his current conditions of 
his left hip, knee and foot," insofar as "[t]hese 
conditions were diagnosed after active duty and are likely 
related to other factors such as aging."

The veteran, as noted earlier, has proffered satisfactory lay 
evidence of service incurrence of the claimed injury to his 
left lower extremity, which is certainly consistent with the 
circumstances, conditions, or hardships of such service.  
Indeed, VA's recognition that the claimed inservice incident 
did occur is further underlined by the fact that the veteran 
has already been granted service connection for the residuals 
of that inservice gunshot wound to the left lower extremity.  
The evidentiary record also confirms the veteran's allegation 
of having osteoarthritis in his left lower extremity.  Thus, 
the essential criteria of an inservice injury and a current 
disability are clearly met in this case.  However, the 
preponderance of the evidence shows that the third criterion 
required for a grant of service connection, under Sections 
1110 and 1131 of 38 U.S.C.A., as well as under Section 1154, 
which is the criterion of a nexus between the current 
disability and service, or a service-connected disability, is 
not met.

The competent evidence favoring the veteran's claim, in terms 
of providing the necessary nexus, essentially consists of the 
opinions given in January 1995 and March 1998 by Dr. J.G., 
attributing the "hip pain and arthritis" in the left lower 
extremity to an inservice incident in which the veteran 
landed as a paratrooper and to his gunshot wound while in a 
combat mission.  The November 2000 statement from Dr. L.M. is 
also favorable to the claim, in that it appears to link what 
is termed as "nerve damage" in the left lower extremity to 
the inservice gunshot wound.

The competent evidence against the veteran's claim consists 
of the VA medical opinions given in January 1999, September 
2001, September 2004, and August 2005, all indicating that 
none of the claimed current conditions affecting the 
veteran's left lower extremity (essentially, his sciatic 
radicular pain, or radiculopathy, and the degenerative 
changes in the left lower extremity, particularly in his left 
knee) is etiologically related to service.  These opinions 
are assigned significantly more probative weight than the 
private medical opinions because they were not only evidently 
rendered after a thorough review of the veteran's medical 
records, but each one of them was accompanied by a full 
rationale.  In fact, they even go further, pointing at 
nonservice-connected etiology, by indicating that the current 
symptomatology in the veteran's left lower extremity is 
actually due to his lower back problems (which are not 
service connected) and "other factors such as aging."

More probative weight is assigned to the VA medical opinions 
because of the examiners' review of the veteran's subjective 
complaints, medical records, and clinical findings.  
Additionally, the VA medical opinions are consistent with 
other objective evidence of record.  The private physicians' 
opinions, however, were given based on the history provided 
to them by the veteran, and their examination of the veteran, 
without actual review of his medical records.  Opinions 
offered by examiners based on a review of all the evidence on 
file are considered to be an important factor in reaching an 
informed opinion, whereas opinions based on assumptions not 
supported by the service medical records or other objective 
medical evidence are of little probative value.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Board also acknowledges the statements of record 
proffered by the veteran to the effect that the 
osteoarthritis in his left lower extremity is due to his 
service-connected residuals of a gunshot wound to the left 
thigh.  However, the record in no way reflects that the 
veteran is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology, and he has not claimed that he has 
such training and knowledge.  Therefore, the opinions 
rendered by the veteran are of little or no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also, 
Stadin v. Brown, 8 Vet. App. 280 (1995).
 
In short, it is not shown that the claimed osteoarthritis of 
the left hip, leg, and foot, had its onset during active 
military service, that it was manifested to at least a 
compensable degree within the one-year period immediately 
following service, or that it is secondary to the service-
connected residuals of gunshot wound to the left thigh.  
Accordingly, the Board concludes that the claimed 
osteoarthritis of the left hip, leg, and foot was neither 
incurred in nor aggravated by service nor was it proximately 
due to or the result of the service-connected residuals of 
gunshot wound to the left thigh.  

In reaching the above conclusion, the Board has certainly 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  The appeal is denied.


ORDER

Service connection for osteoarthritis of the left hip, leg, 
and foot, to include as secondary to service-connected 
residuals of gunshot wound to the left thigh, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


